DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 31 October 2022 is acknowledged.
	Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 October 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations "the axial outer edges of a tread portion", “the innermost layer” and “innerliner”.  There is insufficient antecedent basis for these limitations in the claim.
	As claims 2-11 depend directly on claim 1, they stand as rejected for similar reasons. 
	Examiner recommends amending the claim language to read as: “…inward from an the radially inner layer…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agostini (US20070137752).
	Regarding claims 1, Agostini discloses a tire with an intrinsic splice-free cellular noise damper (Fig 2) comprising:
a supporting tire carcass having one or more layers of ply (“carcass” (12)),
an outer circumferential tread (“tread” (13)), and
a radially inner layer (“innerliner layer” (16)),
a pair of beads (“bead” (15)),
sidewalls extending radially inward from the axial outer edges of a tread portion to join the respective beads (“sidewall” (11)),
an intrinsic cellular noise damper as the innermost layer attached to innerliner (“foamed structure” (18)),
wherein said noise damper has a density less than 1.3 g/cm3 ([0016]).
	Regarding claim 3, Agostini discloses all limitations of claim 1 as set forth above. Additionally, Agostini discloses that said noise damper has a density between about 0.1 g/cm3 and about 1 g/cm3 ([0016], which is entirely within the claimed range of 0.02 g/cm3 to 1.2 g/cm3).
	Regarding claim 9, Agostini discloses all limitations of claim 1 as set forth above. Additionally, Agostini discloses that said noise damper comprises a rubber selected from halobutyl rubber, bromobutyl rubber, chlorobutyl rubber, butyl rubber, ionic butyl, and ethylene propylene diene monomer, and combinations thereof ([0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini (US20070137752).
	Regarding claim 2, Agostini discloses all limitations of claim 1 as set forth above. Additionally, Agostini discloses a range of from about 0.1 to about 1 g/cm3 which falls within and overlaps with the claimed range of 0.1 g/ g/cm3 or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the noise damper density.
	Regarding claim 4, Agostini discloses all limitations of claim 1 as set forth above. It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have the noise damper have a non-black color, as it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).
	Regarding claim 5, Agostini discloses all limitations of claim 1 as set forth above. Additionally, Agostini discloses that the noise damper comprises of carbon black filler ([0016]). In regards to the limitation that the noise damper has a black color from the carbon black filler, examiner notes that it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).
 	Regarding claim 7, Agostini discloses all limitations of claim 1 as set forth above. Additionally, Agostini discloses that the noise damper comprises of conductive black ([0016] in that carbon black is conductive). In regards to the limitation that the noise damper has a black color from the conductive black filler, examiner notes that it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).
	
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Agostini (US20070137752) in view of Graphene Magazine (NPL).
	Regarding claim 6, Agostini discloses all limitations of claim 1 as set forth above. While Agostini does not explicitly disclose that the noise damper comprises of conductive graphite, it would have been obvious to one of ordinary skill to use conductive graphite, as Graphene Magazine teaches that the use of graphene (which is a single layer of graphite that is conductive) with tires and rubber components for the benefit of improved flexibility, stretchability and durability (Table 1). In regards to the limitation that the noise damper has a black color from the conductive graphite, examiner notes that it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agostini (US20070137752) in view of Waddell (NPL).
	Regarding claim 10, Agostini discloses all limitations of claim 1 as set forth above. While Agostini does not explicitly disclose that the noise damper comprises an isobutylene copolymer with 4- (bromomethyl) styrene, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as; A) Agostini discloses that the foamed structure can comprise of bromo butyl rubber ([0020]) and; B) Waddell, which is within the rubber art, teaches that an isobutylene copolymer with 4- (bromomethyl) styrene (“brominated isobutylene-co-para-methyl-styrene”) can be used to replace bromo butyl rubber in tire applications for improved tensile strength, heat aging and aged flex resistance (p.485). 
	Regarding claim 11, Agostini discloses all limitations of claim 1 as set forth above. While Agostini does not explicitly disclose that the noise damper comprises an isobutylene copolymer with 4- (bromomethyl) styrene, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as; A) Agostini discloses that the foamed structure can comprise of bromo butyl rubber ([0020]) and; B) Waddell, which is within the rubber art, teaches that an isobutylene copolymer with 4- (bromomethyl) styrene (“brominated isobutylene-co-para-methyl-styrene”) can be used to replace bromo butyl rubber in tire applications for improved tensile strength, heat aging and aged flex resistance (p.485).Additionally, as Agostini discloses that the noise damper comprises carbon black ([0016]), modified Agostini teaches that the noise damper comprises isobutylene copolymer with 4- (bromomethyl) styrene containing filler selected from graphite, conductive black, carbon black, silica, titanium dioxide, and color pigments, and combinations thereof.

Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramori (US20090308523) in view of Bormann (US20130032262).
	Regarding claim 1, Kuramori discloses a tire with intrinsic splice-free cellular noise damper (Fig 1) comprising:
an outer circumferential tread (“tread portion” (1)),
a radially inner layer (“inner liner layer” (4)),
sidewalls extending radially inward from the axial outer edges of a tread portion to join the respective beads (“sidewall portions” (3)),
and an intrinsic cellular noise damper as the innermost layer attached to the inner liner (“sound absorbing member” (5), abstract, Fig 1).
	While Kuramori does not explicitly disclose that the tire comprises a supporting tire carcass having one or more layers or ply and a pair of beads, examiner takes Official Notice that such components are well known to be a part of tires.
	While Kuramori does disclose that it is preferential for the noise damper to have a lower density instead of a higher one ([0015]), it does not explicitly disclose a density range, in particular a density range of 1.3 g/cm3 or less. However, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to set the density range as such, as Bormann, which is within the tire manufacturing art, teaches that a noise damper used on the inner cavity of a tire should have a density in the range of 0.01 to 0.04 g/cm3 ([0026], which is entirely within the claimed range of 1.3 g/cm3 or less) for the benefit of ensuring adequate noise dampening ([0052]).
	Regarding claim 2, modified Kuramori teaches all limitations of claim 1 as set forth above. Additionally, Bormann teaches that the noise damper has a density of 0.01 to 0.04 g/cm3 ([0026], which is entirely within the claimed range of 0.1 g/cm3 or less).
	Regarding claim 3, modified Kuramori teaches all limitations of claim 1 as set forth above. Bormann teaches the noise damper has a density of 0.01 to 0.04 g/cm3 ([0026]), which falls within the claimed range of 0.02 to 1.2 g/cm3. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the noise damper density. 
	Regarding claim 4, modified Kuramori teaches all limitations of claim 1 as set forth above. In regards to the limitation that the noise damper has a non-black color, examiner notes that it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).
	Regarding claim 8, modified Kuramori teaches all limitations of claim 1 as set forth above. Additionally, modified Kuramori teaches that the noise damper is substantially free of any filler, in that Kuramori does not require the use of fillers in the noise damper (claim 1).
	
Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramori (US20090308523) and Bormann (US20130032262) in view of Rodgers (NPL).
	Regarding claim 5, modified Kuramori teaches all limitations of claim 1 as set forth above. While modified Kuramori does not explicitly teach that the noise damper comprises of carbon black filler, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Rodgers, which is within the rubber manufacturing art, teaches that carbon black is known filler used in rubbers, including tires,  for the benefit of increased void volume (p.627). In regards to the limitation that the noise damper has a black color from the carbon black filler, examiner notes that it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).
	Regarding claim 7, modified Kuramori teaches all limitations of claim 1 as set forth above. While modified Kuramori does not explicitly teach that the noise damper comprises of conductive black, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Rodgers, which is within the rubber manufacturing art, teaches that carbon black (which is conductive) is a known filler used in rubbers, including tires,  for the benefit of increased void volume (p.627). In regards to the limitation that the noise damper has a black color from the conductive black, examiner notes that it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramori (US20090308523) and Bormann (US20130032262) in view of Graphene Magazine (NPL).
	Regarding claim 6, modified Kuramori teaches all limitations of claim 1 as set forth above. While modified Kuramori does not explicitly teach that the noise damper comprises of conductive graphite, it would have been obvious to one of ordinary skill to use conductive graphite, as Graphene Magazine teaches that the use of graphene (which is a single layer of graphite that is conductive) with tires and rubber components for the benefit of improved flexibility, stretchability and durability (Table 1). In regards to the limitation that the noise damper has a black color from the conductive graphite, examiner notes that it has been held that “matters relating to ornamentation [[such as component color]] only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP 2144.04(I)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agostini (US20120073717) discloses that a tire can comprise of a noise damper (“foam noise damper” (22)) with a density between 0.1 and 1 g/cm3 (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D BOOTH/Examiner, Art Unit 1749         
                                                                                                                                                                                               
/ROBERT C DYE/Primary Examiner, Art Unit 1749